Citation Nr: 0305985	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, dated in August 1999.  That decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The denial of service connection was duly appealed.

The Board remanded the issues that are the subject of this 
decision in March 2001.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's PTSD has been linked by competent medical 
evidence to confirmed in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d), 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Law and Regulation

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

With specific regard to PTSD, service connection for that 
disorder requires medical evidence diagnosing the condition; 
a link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).

Analysis

Despite several efforts, the VA has been unable to obtain the 
veteran's service records, which are presumed lost in the 
1973 National Personnel Records Center (NPRC) fire.  In cases 
such as these, the VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claim is 
undertaken with this duty in mind. 

The veteran has stated that his stressors were participation 
in the "May Massacre" during the Korean War.  He 
specifically asserts that his best friend was killed by 
mortar fire during this engagement.  Military records show 
that the veteran was a combat engineer assigned to Company B 
of the 72nd Tank Battalion during May and June 1951.  

In the instant case, the record is replete with findings and 
diagnoses of PTSD.  The veteran has been treated since the 
early 1990's for several mental disorders, including PTSD.  
In September 1999, the veteran's VA psychiatrist submitted an 
opinion noting that the veteran had a long history of PTSD 
due to his experience of severe traumatic incidents in combat 
in the "May Massacre".  The chief of the Psychology Service 
at the VA Medical Center (VAMC) in Saginaw, Michigan noted 
that the veteran had and is suffering from chronic PTSD 
because of military service in Korea.  The most significant 
traumatic and stressful event was seeing his best friend 
killed right beside him; however, the psychologist noted 
other stressors included the veteran's own near death 
experiences, and seeing, hearing, and smelling the death and 
destruction of American soldiers, as well as Korean and 
Chinese soldiers, and animals.  The psychologist noted that 
the veteran had been known to him for many years.  

The veteran has submitted a unit history of the 2nd Infantry 
Division in Korea that shows Company B of the 72nd Tank 
Battalion involved in fighting during the period to which he 
attributes his stressors, i.e. the end of May 1951, just 
before his transfer to a military hospital.

The U.S. Center for Research of Unit Records (USCRUR) 
[previously the United States Army and Joint Services 
Environmental Support Group (ESG)] researched the veteran's 
claimed stressors.  It provided a report in October 2002.  
The Command Reports of the 72nd Tank Battalion stated that a 
platoon from Company B departed at 1300 hours to check the 
road to the Sanyang River on May 24, 1951.  An armored jeep, 
for the reconnaissance platoon, was sent to repair a vehicle 
that had been ambushed on that date.  The report states the 
driver was severely wounded during the ambush.  On the 
following day, a platoon from Company B, sustained heavy 
mortar and small arms fire while attempting to move north to 
Inje.  On May 26, 1951, Company B moved across the river and 
resumed the attack, during which the unit sustained heavy 
mortar, automatic weapons and small arms fire.  The 2nd 
Battalion, 187th Airborne sustained approximately seventy 
casualties during the incident.  The command reports document 
several combat incidents involving the unit during the 
remainder of May 1951 and June 1951; however, the report does 
not provide the names of the casualties sustained by the 
unit.  Intelligence and Daily Staff journals submitted by the 
72nd Tank Battalion for May 21 to June 10, 1951, do not 
mention that an individual fell off a tank or provide names 
of casualties.  The USCRUR also noted that the U.S. Army 
Casualty data did not list the veteran as wounded in action 
or injured during his service in Korea.

Unit records indicate that the veteran was transferred to a 
military hospital from May 29, 1951 to June 4, 1951.  The 
cause of his transfer is not noted, but it was noted as LD - 
presumably Line of Duty.

As noted above, there is medical evidence of a diagnosis of 
PTSD based on the veteran's claimed in-service stressors.  
Thus, the central question in this appeal is whether the 
veteran engaged in combat with the enemy and, if not, whether 
the record verifies a claimed in-service stressor upon which 
a diagnosis of PTSD was based.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).  Here, while the 
veteran's DD-214 shows that he was an amphibious track 
vehicle mechanic, there is also indication of combat 
engineer.  It is not clear, however, that the veteran engaged 
in combat with the enemy.  The Board need not make this 
determination, however, as the record contains sufficient 
supportive evidence that confirms one of the veteran's in-
service stressors upon which a diagnosis of PTSD was based.

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a stressor leading to PTSD occurred 
in service.  If combat duty is not verified, such stressor 
must be established by service records or other credible 
supporting evidence.  Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that, 
in situations in which the claimant has offered independent 
evidence of a stressful event, such as a rocket or mortar 
attack, evidence such as morning reports or other official 
documentation can imply his personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (wherein the Court noted, 
with regard to the facts of that case, that the veteran's 
presence with his unit at the time rocket attacks occurred 
corroborated his statement that he personally experienced 
those attacks, and that the veteran's unit records were 
clearly credible evidence that the rocket attacks that the 
veteran alleged occurred did in fact happen.)

The veteran has alleged that his PTSD is the result of 
stressors that include involvement in the "May Massacre."  
The report provided by USCRUR, the unit history of the 2nd 
Infantry Division, and the records of his transfer to a 
military hospital, indicate that the veteran's unit was 
subjected to heavy mortar and small arms fire and the command 
reports document several combat incidents involving the unit.  
The Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  Also see Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Court found this type of 
evidence is sufficient to meet the "credible supporting 
evidence" requirement of 38 C.F.R. § 3.304(f), even if it did 
not explicitly confirm the veteran's proximity to the alleged 
stressor events.  In the present case, the facts are similar 
to those found in Suozzi and Pentecost.  

In sum, the veteran has a diagnosis of PTSD based on his 
reports of experiencing mortar and small arms fire and 
witnessing casualties, and Army records establish that the 
veteran's unit was subjected to such weaponry fire and 
casualties.  Accordingly, the Board concludes that the 
evidence supports the claim of service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 2002);  38 C.F.R. § 3.303(d), 
3.304(f) (2002).





ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

